Citation Nr: 0703683	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied the entitlement to service 
connection for a low back disorder. In January 2004, the 
veteran testified before the undersigned at the Phoenix, 
Arizona RO, and the latter RO certified the case to the 
Board.

The Board in June 2004 reopened and remanded this claim to 
the RO for additional development.  The case has now been 
returned to the Board.


FINDINGS OF FACT

A low back disorder was not demonstrated in service, nor was 
lumbar arthritis manifested to a compensable degree within 
the first year following discharge from active duty.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service, and arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in an August 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim. Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Background

The veteran contends that she incurred a low back disorder 
while serving in Vietnam. Specifically, it is alleged that 
she incurred a low back injury in March 1971 after she was 
crushed between a truck and a water buffalo.

Service medical records reveal that the veteran was seen in 
December 1971 with complaints of back pain.  She reported 
being crushed between two trucks while in Vietnam.  Physical 
examination revealed no spasm or tenderness.  X-rays of the 
lumbar spine were entirely negative.  During the May 1972 
separation examination the examiner noted a history of a low 
back injury.  The provisional diagnosis was lower back 
syndrome.  The veteran was referred to an orthopedist who 
noted the veteran had full range of motion (ROM) of the back, 
and the lower extremities were neurologically normal.  The 
veteran was determined to be fit and no back disorder was 
found.

The veteran was seen for a VA examination in September 1972.  
He reported a history of back pain.  Physical examination 
resulted in a diagnosis of a history of a lumbar injury, 
asymptomatic.

VA magnetic resonance imaging scanning from December 1999 
showed mild lumbar stenosis, and varying degrees of 
degenerative changes throughout the lumbar spine. 

In May 2000, the veteran was seen at a VA neurosurgical 
clinic and he reported a history of low back pain since 1971.  
Following a physical examination the assessment was bilateral 
S1 radiculopathy.  An April 2001 VA consultation noted a 
similar history and diagnosed chronic back and leg pain.  A 
herniated nucleus pulposus was suggested with radiculopathy.

In a February 2001 VA examiner, the examiner reviewed the 
veteran's medical history noting that; treatment records from 
1977 to 1992 revealed no low back pain, and a CT scan was 
negative; 1995 treatment records were silent for complaints 
of lower back pain.  Private medical records dated in April 
1987 noted a long history of left hip pain radiating down the 
leg to the foot.  There was full ROM of the low back. 

The veteran reported that her back hurts all the time.  
Coughing or sneezing aggravates her low back.  Following 
examination the impression was lumbar spine with undiagnosed 
disorder, pending x-rays.  The functional impairment was 
rated between mild with loss of degrees of ROM from side 
bending of 5 degrees.  

As to whether any current low back condition was related to 
complaints of low back pain during service, the examiner 
opined that the veteran's history was at variance with the 
symptoms she reported at the time of separation from the 
service.  The veteran also reported a lot of pain while she 
was working for her father post service.  However, a note in 
the records in September 1972 stated that she had no back 
trouble or loss due to the back while working for her father, 
and the diagnosis then was a history of lumbar injury, 
asymptomatic.  Also in a note dated in May 1972 it stated 
that there was no prior documentation of the 1971 injury 
which she reported occurring in Vietnam. X-rays revealed mild 
degenerative changes and slight disc space narrowing at L1 
and L4. The examiner opined that:

Therefore, on the basis of information 
available to me at this time, I would say 
that any current low back condition is 
not related to the complaints of low back 
pain during military service.  

In February 2004 the RO received a medical opinion from the 
veteran's treating VA physician.  The physician noted that he 
had seen the veteran in consult, had performed 
electrodiagnostic studies, and examined her x-rays and MRI 
with reference to her chronic low back and leg complaints.  
He also noted reviewing her military records after the 
initial injury in service.  He opined that:

In my opinion there is greater than a 50% 
chance that her current spinal condition 
is related to her injury in the (Republic 
of Vietnam) in 1971.

In an April 2006 VA examination, the examiner reviewed the 
veteran's medical history noting that he examined the veteran 
previously in February 2001.  Following the examination the 
veteran was diagnosed with multilevel degenerative disc and 
joint disease.  Functional impairment was at least moderate.  
The examiner noted that:

I stand by my opinion as annotated in my 
examination of (February 2001) that her 
current low back condition is not related 
to the complaints of lower back pain 
during military service.  Additionally, I 
see no evidence that she had any evidence 
of degenerative disc disease within one 
year of separation from the service.

He noted a reconciliation with the VA treating physician's 
February 2004 medical opinion, noting that:

(The treating physician) does not appear 
to have done the extensive file review 
that I have as noted in my C-file review 
of (February 2001) stated above today nor 
did he appear to have taken an interim 
history with working in the paint company 
and so forth.  Therefore, I believe my 
opinion would take precedence.

The file also contains a Social Security Administration 
determination dated in May 2000 which found the veteran to be 
disabled as of October 1998 for reasons other that a back 
disorder.  

The medical file contains voluminous treatment records going 
back to the 1970's.  These records note the appellant's self 
reported history of an in-service low back injury.  They do 
not, however, record any medical opinion linking any low back 
disorder to service, other than the February 2004 clinician's 
opinion.  

Analysis

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for a low back disorder.  In this 
regard, while there are treatment records from service noting 
care for complaints of back pain, the service medical records 
do not show complaints or findings pertaining to lumbar 
degenerative disc and joint disease.  There is no medical 
evidence that arthritis of the lumbar spine was compensably 
disabling within one year after separation from active duty.  

The Board recognizes that a treating physician in response to 
a request from the veteran found greater than a fifty percent 
chance that her low back disorder was related to her injury 
in Vietnam in 1971.  The Board, however, assigns greater 
weight to the opinion provided by the VA examiner in April 
2006 who is a board certified orthopedist, who reviewed all 
of the evidence of record, and who after reviewing all of the 
evidence found that the veteran's low back disorder was not 
related to the complaints of lower back pain during military 
service.  In addition he found no evidence that she had any 
evidence of degenerative disc disease within one year of 
separation from service.  Indeed, the VA examiner noted that 
he did not believe that the treating VA clinician extensively 
reviewed the veteran's claims file and medical history as he 
had done in reaching his conclusion.  

Indeed, since the service medical records are negative for 
diagnoses, or treatment related to lumbar degenerative disc 
or joint disease, or any chronic low back disorder, it is 
apparent that that the February 2004 opinion relied primarily 
on the appellant's self- reported and unsubstantiated history 
of chronic residuals from an in-service back injury.  As 
noted, when a medical opinion relies at least partially on 
the appellant's rendition of a medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
appellant.  Hence, the Board concludes that the 2004 treating 
physician's opinion has minimal probative value.

As to assigning greater weight to the opinion provided by the 
2006 VA examiner the Board acknowledges that lay witnesses 
are competent under the law to describe symptoms they have 
seen or experienced.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). However, for purposes of obtaining a medical 
opinion as to the origins of a disability, VA examiners are 
not obligated to accept the appellant's subjective statements 
as to the occurrence of the in-service complaints. In fact, 
the examiners' job is to review the record and ascertain 
whether it included objective medical facts that supported 
the appellant's assertions.  Then using those facts, along 
with their medical expertise, provide an opinion as to the 
origins of the claimant's disabilities. This is what was done 
in April 2006, but not in February 2004.  Therefore, the 
Board assigns more evidentiary weight to the 2006 VA medical 
opinion.

Therefore, the Board concludes that a low back disorder was 
neither incurred in nor aggravated by service, and arthritis 
may not be presumed to have been so incurred.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


